Celebrezze, J.,
dissenting. Because I do not agree that retroactive application of R. C. 3109.01 violates Section 28, Article EE of the Ohio Constitution, I must respectfully dissent from the judgment rendered herein.
Section 28, Article II of the Ohio Constitution provides, in pertinent part: “The General Assembly shall have no power to pass retroactive laws * * V’
In Gregory v. Flowers (1972), 32 Ohio St. 2d 48, the court held that the prohibition contained in Section 28, *10Article II, applies only to laws affecting substantive rights.
Thus, the ultimate issue presented by this appeal is whether either the right to child support payments or the attainment of “majority” age confers vested rights upon the principals involved.
The majority opinion concludes, sub silentio, that the right to child support payments is not a vested right, by its citations to Smith v. Smith (1959), 168 Ohio St. 447; Van Divort v. Van Divort (1956), 165 Ohio St. 141; Miller v. Miller (1951), 154 Ohio St. 530; and Thiessen v. Moore (1922), 105 Ohio St. 401. See, also, Peters v. Peters (1968), 14 Ohio St. 2d 268. In Peters, the court held that£ £ a decree of divorce, which provides for the custody and support of minor children of the divorced parties, continues the jurisdiction of the court with respect to the support of such Children during their minority * * * . In such an instance,’ the -court may increase or decrease the provisions for support of such minor children as changed circumstances may require.”
In my view, if a court possesses power'to modify provisions for support of minor children “as changed circumstances may require,” then, ipso facto, the: right to such child support payments cannot be vested.
With respect to whether’ the' term N-htajpfity,” 0r, conversely, the term “minority,” can be equated-with the concept of vested'- rights, the great weight of authority is to the contrary. In Valley Nat. Bank of Phoenix v. Glover (1945), 62 Ariz. 538, 159 P. 2d 292, the court,.,at page, 3)1, stated: * The rule is .settled beyond .a, doubt that majority or minority is a status rather than a fixed or tested right,”'and that the legislature'has full "po\ver to fix and''change thé age of majority.” See, also) Schmitz v. Schmitz (Wisc. 1975), 236 N. W. 2d 657; Jungjohann v. Jungjohann (1973), 213 Kan. 329, 516 P. 2d 904; Mason v. Mason (1973), 84 N. M. 720, 507 P. 2d 781; Shoaf v. Shoaf 1972), 282 N. C. 287, 192 S. E. 2d 299; Lookout v. Lookout (Okla. App. 1974), 526 P. 2d 1405 ; 42 American Jurisprudence 2d, Infants, Section 1.
Accordingly, in view of the foregoing, denial of retroactive application of R. C. 3109.01 is tantamount to hold*11ing that majority or minority is a fixed or vested right, a position which I find to be untenable.-. .
Finally, the attempt by the majority to circumvent the above rationale by reading into R. C. 3109.01 a “savings claiise” that does not exist ignores settled concepts of statutory construction, and, in the process thereof, .establishes new principles unnecessary to resolution of the issues herein presented. In Board of Edn. v. Fulton County Budget Comm. (1975), 41 Ohio St. 2d 147, the court, at page 156, stated: “ Courts do not have the authority to ignore,--in the guise of statutory interpretation, the plain and unambiguous language in a statute.” (Citations omitted.) And, in First National Bank of Wilmington v. Kosydar (1976), 45 Ohio St. 2d 101, the court, at page 106, stated-: “In the construction of a legislative enactment, the question .is not what did the General Assembly intend to enact but what is the meaning of that which it did. ”
The plain impact of the majority opinion is to legislate a savings clause into R. C. 3109.01 that does not .exist upon the face of that statute. R. C. 3Í09.01, in dear and unambiguous language, provides: “All persons of the age of eighteen years or more, who are under no legal disability,. áre cápable of contracting and are of full age for all purposes.” (Emphasis added.) Had the Generál Assembly intended to prevent retroactive application of R. C. 3109.01, it would have been easy to do so. The General Assembly did not do so, however, and this court should not now usurp the legislative province by “judicial construction.”
To conclude, in my view R. C. 3109.01 may be applied retroactively under the facts of this case since no vested or substantive rights are herein involved'. In this regard, it should be noted that the issue of whether a father would recover support payments made prior to 1974,'or even, after, for a child-over 18 years of age is not presented in the instant cause.
For the foregoing reasons, I dissent from the judgment rendered herein.